
	
		I
		111th CONGRESS
		1st Session
		H. R. 3430
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Ms. Linda T. Sánchez of
			 California (for herself, Mr. Lewis of
			 Georgia, and Mr. Rush)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a Medicare DSH pilot program under which
		  participants shall establish collaborative care networks to reduce the use of
		  emergency departments, inpatient and other expensive resources of hospitals and
		  other providers and provide more comprehensive and coordinated care to
		  low-income individuals, including those without health insurance coverage, and
		  to establish a Collaborative Care Network Center.
	
	
		1.Short titleThis Act may be cited as the
			 DSH Collaborative Care Network Pilot
			 Program Act of 2009.
		2.Medicare DSH
			 pilot program
			(a)Establishment
				(1)In
			 generalThe Secretary of
			 Health and Human Services (in this Act referred to as the
			 Secretary) shall carry out a Medicare DSH pilot program (in this
			 Act referred to as the Pilot Program) under which, for purposes
			 of establishing model projects described in paragraph (2), eligible DSH Program
			 participants shall, for discharges occurring during a cost reporting period for
			 which the participant is participating in the Pilot Program, receive an amount
			 in accordance with paragraph (3) in addition to the amount the participant
			 would otherwise receive under section 1886(d)(5)(F) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(5)(F)).
				(2)Model
			 projectsModel projects
			 described in this paragraph are projects to accomplish the following
			 goals:
					(A)To reduce
			 unnecessary use of items and services furnished in emergency departments of
			 hospitals (especially to ensure that individuals without health insurance
			 coverage or with inadequate health insurance coverage do not use the services
			 of such department instead of the services of a primary care physician) through
			 methods such as—
						(i)screening
			 individuals who seek emergency department services for possible eligibility
			 under relevant governmental health programs or for subsidies under such
			 programs; and
						(ii)providing such
			 individuals referrals for follow-up care and chronic condition care.
						(B)To manage chronic
			 conditions to reduce their severity, negative health outcomes, and
			 expense.
					(C)To encourage
			 health care providers to coordinate their efforts so that the most vulnerable
			 patient populations seek and obtain primary care.
					(D)To provide more comprehensive and
			 coordinated care to low-income vulnerable individuals and individuals without
			 health insurance coverage or with inadequate coverage.
					(E)To provide mechanisms for improving both
			 quality and efficiency of care for low-income individuals and families, with an
			 emphasis on those most likely to remain uninsured despite the existence of
			 government programs to make health insurance more affordable.
					(F)To increase preventive services, including
			 screening and counseling, to those who would otherwise not receive such
			 screening, in order to improve health status and reduce long term complications
			 and costs.
					(G)To ensure the availability of
			 community-wide safety net services, including emergency and trauma care.
					(3)Additional
			 amount
					(A)In
			 generalThe Secretary shall
			 specify the additional amount each eligible DSH Program participant shall
			 receive for a cost reporting period from the pool established under
			 subparagraph (B) for the period involved. Such amount shall be established, to
			 the maximum extent practicable, to retain or increase the level of funding for
			 such a participant from year to year. The total of such payments for a period
			 shall not exceed the total amount of funds available under subparagraph (B) for
			 such period.
					(B)Spending
			 pool
						(i)In
			 generalSubject to clause (ii), the amount described in this
			 subparagraph for a fiscal year is equal to 2 percent of the total of all
			 Medicare DSH payments for the fiscal year 2008 cost reporting period, the rate
			 of increase (if any), for each succeeding fiscal year through the fiscal year
			 involved, in Medicare DSH payments for the fiscal year, as estimated by the
			 Secretary.
						(ii)Treatment of
			 decreasesIf because of a change in law or regulation there is a
			 decrease total Medicare DSH payments for a fiscal year, 5 percent of the amount
			 of such decreased payments shall be added to the amount otherwise computed
			 under clause (i).
						(b)Eligibility and
			 participant selection
				(1)Eligible DSH
			 Program participantFor purposes of this section, the term
			 eligible DSH Program participant means a hospital described in
			 section 1886(d)(5)(F)(i) of the Social Security Act that is to be a member of a
			 collaborative care network described in subsection (d) and selected by the
			 Secretary under paragraph (3).
				(2)ApplicationAn applicant representing a collaborative
			 care network described in subsection (d) shall submit to the Secretary an
			 application in such form and manner and containing such information as
			 specified by the Secretary. Such information shall at least—
					(A)identify the health care providers
			 participating in the collaborative care network proposed by the applicant and
			 in the case a Federally-qualified health center is not included as such a
			 participant, the reason such a center is not so included;
					(B)include a description of how the providers
			 plan to collaborate to provide comprehensive and integrated care for low-income
			 individuals, including uninsured and underinsured individuals;
					(C)include a description of the organizational
			 and joint governance structure of the collaborative care network in a manner so
			 that it is clear how decisions will be made;
					(D)define the
			 geographic areas and populations that the network intends to serve;
					(E)define the scope
			 of services that the network intends to provide and identify any reasons why
			 such services would not include a suggested core service identified by the
			 Secretary under paragraph (4);
					(F)demonstrate the
			 network’s ability to meet the requirements of this section; and
					(G)provide assurances
			 that (and include a plan demonstrating how) funds received by an eligible DSH
			 Program participant under section 1886(d)(5)(F) of the Social Security Act
			 pursuant to the Pilot Program shall be appropriately distributed among all
			 health care providers participating in the collaborative care network.
					(3)Selection of
			 participantsThe Secretary
			 shall select eligible DSH Program participants from applications submitted
			 under paragraph (2) on the basis of quality of the proposal involved,
			 geographic diversity (including different States and regions served and urban
			 and rural diversity), and the number of low-income and uninsured individuals
			 that the proposal intends to serve. The Secretary shall give priority to
			 proposals from eligible DSH Program participants that serve a high volume a
			 low-income individuals, and in applying this criteria, may consider whether the
			 eligible DSH Program participant meets the criteria set out under section
			 1923(b)(1)(B) of the Social Security Act. Subject to receiving enough high
			 quality applications under paragraph (2), the Secretary shall select at least 5
			 such participants initially.
				(4)Suggested core
			 servicesFor purposes of
			 paragraph (2)(E), the Secretary shall develop a list of suggested core services
			 to be provided by a collaborative care network. The Secretary may select an
			 eligible DSH Program participant under paragraph (3), the application of which
			 does not include all such services, if such application provides a reasonable
			 explanation why such services are not proposed to be included, and the
			 Secretary determines that the application is otherwise high quality. Unless the
			 Secretary determines otherwise, such list of suggested core services should
			 include primary care, maternity care, and well-baby care.
				(5)Termination
			 authorityThe Secretary may
			 terminate selection of a collaborative care network under this section for good
			 cause. Such good cause shall include a determination that the network—
					(A)has failed to
			 provide a comprehensive range of coordinated and integrated health care
			 services as required under subsection (d)(3);
					(B)had failed to meet
			 reasonable quality standards;
					(C)has
			 misappropriated funds provided under this section; or
					(D)has failed to make
			 progress toward accomplishing goals set out in subsection (a)(2).
					(c)Use of
			 fundsFunds provided under
			 the Pilot Program shall be available to an eligible DSH Program participant (or
			 consortium of participants) to create and support collaborative care networks
			 (described in subsection (d)) that would carry out the following
			 activities:
				(1)Assist low-income
			 individuals without adequate health care coverage to—
					(A)access and
			 appropriately use health services;
					(B)enroll in
			 applicable public or private health insurance programs;
					(C)obtain referrals
			 to and see a primary care provider in the case such an individual does not have
			 a primary care provider; and
					(D)obtain appropriate
			 care for chronic conditions.
					(2)Improve heath care
			 by providing case management, application assistance, and appropriate referrals
			 such as through methods to—
					(A)create and
			 meaningfully use a health information network to track patients across
			 collaborative providers;
					(B)perform health outreach, such as by using
			 “promotoras”—neighborhood health workers who may inform individuals about the
			 availability of safety net and primary care available through the collaborative
			 care network;
					(C)provide for
			 follow-up outreach to remind patients of appointments or follow-up care
			 instructions;
					(D)provide
			 transportation to individuals to and from the site of care;
					(E)expand the capacity to provide care at any
			 provider participating in the collaborative care network, including through
			 hiring new staff, opening new clinics or other provider sites after-hours, on
			 weekends, or otherwise providing an urgent care alternative to an emergency
			 department; and
					(F)provide a primary care provider or medical
			 home for each network patient.
					Nothing in
			 this section shall be construed as requiring a collaborative care network to
			 carry out all such activities.(d)Collaborative
			 care networks
				(1)In
			 general
					(A)DescriptionA
			 collaborative care network described in this subsection is a consortium of
			 health care providers with a joint governance structure that provides a
			 comprehensive range of coordinated and integrated health care services for
			 low-income patient populations or medically underserved communities (whether or
			 not such individuals receive benefits under title XVIII, XIX, or XXI of the
			 Social Security Act, private or other health insurance or are uninsured or
			 underinsured) that complies with any applicable minimum eligibility
			 requirements that the Secretary may determine appropriate.
					(B)Required
			 inclusionEach such network shall include—
						(i)at least one eligible DSH program
			 participant; and
						(ii)at
			 least one Federally-qualified health center (as defined in section
			 1905(l)(2)(B) of such Act) unless no such a center serves the geographic area
			 proposed to be served by the network; a center exists but refuses to
			 participate; or a center places unreasonable conditions on such
			 participation.
						(C)Additional
			 inclusionsEach such network
			 may include any of the following additional providers:
						(i)Another
			 hospital.
						(ii)A
			 county or municipal department of health.
						(iii)A
			 rural health clinic.
						(iv)A
			 community clinic, including a mental health clinic, substance abuse clinic, or
			 a reproductive health clinic.
						(v)A
			 private practice physician or group practice.
						(vi)A
			 nurse or physician assistant or group practice.
						(vii)An
			 adult day care center.
						(viii)A
			 home health provider.
						(ix)Any
			 other type of provider specified by the Secretary, which has a desire to serve
			 low-income and uninsured patients.
						(D)ConstructionNothing in this section shall prohibit a
			 single entity from qualifying as collaborative care network so long as such
			 single entity meets the criteria of a collaborative care network. If the
			 network does not include at least one Federally-qualified health center (as
			 defined in section 1905(l)(2)(B) of the Social Security Act), the application
			 must explain the reason pursuant to subparagraph (A)(ii).
					(2)Collaborative
			 care network payment methodologiesThe Secretary shall test alternative
			 payment methodologies (which the Secretary may apply under the Pilot Program in
			 lieu of or in addition to the increased payments under subsection (a)) to
			 provide reimbursements to members of collaborative care networks for services
			 that are provided by such members under the Pilot Program and may adopt
			 alternative payment methodologies proposed by the members of the collaborative
			 care network in the Application submitted under Section (b)(2). Such
			 alternative methodologies may be paid to the eligible DSH Program participant,
			 to another member of the network, or to the network itself, provided that the
			 initial recipient is able to adequately distribute the funds pursuant to
			 assurances in subsection (b)(2)(G). Such alternative payment methodologies may
			 include—
					(A)bundled, capitated, or flat rate payments
			 to the collaborative care network or a member of the network;
					(B)shared savings
			 programs;
					(C)a transition from traditional cost-based
			 payments to alternative payment methodologies described in this section after
			 an initial period; and
					(D)other payment
			 methodologies designed to create incentives for the collaborative care networks
			 to provide integrated and collaborative care and to reward high quality,
			 cost-efficient care.
					(3)Comprehensive
			 Range of Coordinated and Integrated Health Care ServicesThe Secretary may define criteria for
			 evaluating the services offered by a collaborative care network. Such criteria
			 may include the following:
					(A)Requiring collaborative care networks to
			 include at least the suggested core services identified under subsection
			 (b)(4), or whichever subset of the suggested core services is applicable to a
			 particular network.
					(B)Requiring such networks to assign each
			 patient of the network to a primary care provider responsible for managing that
			 patient’s care.
					(C)Requiring the
			 services provided by a collaborative care network to include support services
			 appropriate to meet the health needs of low-income populations in the network's
			 community, which may include chronic care management, nutritional counseling,
			 transportation, language services, enrollment counselors, social services and
			 other services as proposed by the network.
					(D)Providing that the
			 services provided by a collaborative care network may also include long term
			 care services and other services not specified in this subsection.
					(E)Providing for the
			 approval by the Secretary of a scope of collaborative care network services for
			 each network that addresses an appropriate minimum scope of work consistent
			 with the setting of the network and the health professionals available in the
			 community the network serves.
					(4)ClarificationParticipation in a collaborative care
			 network under the Pilot Program shall not disqualify a health care provider
			 from reimbursement under title XVIII, XIX, or XXI of the Social Security Act
			 with respect to services otherwise reimbursable under such title. Nothing in
			 this section shall prevent a collaborative care network that is otherwise
			 eligible to contract with Medicare, a private health insurer, or any other
			 appropriate entity to provide care under Medicare, under health insurance
			 coverage offered by the insurer, or otherwise.
				(e)Evaluations
				(1)Participant
			 reportsEach eligible DSH
			 Program participant shall submit to the Secretary, for each year of the
			 participant’s participation in the Pilot Program beginning in the third year
			 following the date of implementation of the Pilot Program, an evaluation on the
			 activities carried out by the collaborative care network of such participant
			 under the Pilot Program and shall include—
					(A)the number of
			 people served;
					(B)the most common
			 health problems treated;
					(C)any reductions in
			 emergency department use;
					(D)an accounting of
			 how amounts received pursuant to the Pilot Program were used; and
					(E)to the extent requested by the Secretary,
			 any quality measures or any other measures specified by the Secretary.
					(2)Program
			 reportsThe Secretary shall submit to Congress an annual
			 evaluation (beginning not later than 6 months after the first reports under
			 paragraph (1) are submitted) on the extent to which emergency department use
			 was reduced as a result of the activities carried out by the participant under
			 the Pilot Program. Each such evaluation shall also include information
			 on—
					(A)the prevalence of certain chronic
			 conditions in various populations, including a comparison of such prevalence in
			 the general population versus in the population of individuals with inadequate
			 health insurance coverage;
					(B)demographic characteristics of the
			 population of uninsured and underinsured individuals served by the
			 collaborative care network involved; and
					(C)the conditions of
			 such individuals for whom services were requested at such emergency departments
			 of participating hospitals.
					(3)Audit
			 authorityThe Secretary may conduct periodic audits and request
			 periodic spending reports of participants under the Pilot Program.
				(4)MedPAC
			 evaluationIn its annual reports to Congress, the Medicare
			 Payment Advisory Commission shall include its evaluation of the Pilot
			 Program.
				(f)ClarificationNothing in this section or section 3
			 requires a provider to report individually identifiable information of an
			 individual to government agencies, unless the individual consents, consistent
			 with HIPAA privacy and security law, as defined in section 3009(a)(2) of the
			 Public Health Service Act.
			3.Creation of a
			 collaborative care network center within HHS
			(a)In
			 generalThe Secretary shall
			 create within the Department of Health and Human Services a Collaborative Care
			 Network Center (in this section referred to as the
			 Center).
			(b)DutiesThe
			 Center shall carry out the following duties:
				(1)Provide technical assistance and other
			 implementation support to collaborative care networks.
				(2)Develop and
			 disseminate collaborative care network best practice models and facilitate
			 networking and information sharing among collaborative care networks.
				(3)Develop and assist
			 in the development of pilot programs under title XVIII, XIX, or XXI of the
			 Social Security Act to test new payment models and delivery system innovations,
			 such as bundling, shared savings models, capitated payments, and incentive
			 payment structures.
				(4)Evaluate the
			 effectiveness of such pilots programs.
				(5)Evaluate the
			 performance of collaborative care networks based on an aggregation of the
			 quality measures the network’s providers are to report under section
			 2(e)(1)(E).
				(6)Advise Congress, the Secretary, and other
			 relevant agencies regarding proposed changes to statutory or regulatory
			 barriers to collaborative care network success.
				(7)Carry out other
			 activities as determined by the Secretary to be necessary for the development
			 or improvement of collaborative care networks.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
			
